 418DECISIONSOF NATIONAL LABORRELATIONS BOARDChris Christou d/b/a Solvay Baking CompanyandDairy & Bakery Salesmen & Dairy EmployeesLocal Union 316,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case3-CA-3624December 16, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn June 16, 1969, the National Labor RelationsBoard issued its Decision in the above-entitledproceeding,'findingthattheRespondent hadengaged in certain conduct in violation of Section8(a)(1) and(5) of the National Labor Relations Act,as amended, and ordering the Respondent to takecertain affirmative action,whichincluded an orderto bargain with the Union upon request. Thereafter,on November 6, 1969, the Board, by its AssociateExecutive Secretary, issued a notice informing theparties that it had decided to reconsider, in light ofthe guidelines announcedinN.L.R.B.v.GisselPackingCo.,'both the 8(a)(5) finding and thebargaining order.The notice invited the parties tofilestatements of position on these issues. TheGeneral Counsel and the Respondent have filed suchstatements.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceedingand, for the reasons set forth below, has decided toreaffirmboth its finding that the RespondentviolatedSection 8(a)(5) and(1)of the Act byrefusingtorecognizetheUnionasmajorityrepresentative of the employees,and its conclusionthat a bargaining order in this case is necessary toeffectuate the purposes and policies of the Act.The Supreme Court inGissel,so far as is relevanthere,agreed that the Board has authority to issue abargaining order to redress unfair labor practices"so coercive that,even in the absence of a Section8(a)(5) violation,a bargaining order[is] necessary torepair the unlawful effect of those [unfair laborpractices]."'The Courtalso approved the Board'sauthoritytoissuebargainingordersinlessextraordinarycases,involvinglesspervasivepractices,when the Board decides that "even thoughtraditional remedies might be able to ensure a fairelection,there [is] insufficient indication that an'176 NLRB No. 92.'395 U.S. 575.election (or a rerun ...) would definitely be a morereliable test of the employees' desires than the cardcount taken before the unfair labor practicesoccurred."'We think a bargaining order is warranted undereither of the above standards by the facts of thiscase. Thus, almost immediately upon receipt of theUnion's demand for recognition and bargaining,whichwasbasedon the fact that it hadauthorization cards from four of the five employeesin the unit,'Respondent initiated a continuous andpervasivecampaign of restraint,coercion,andinterference against three of the employees on whosesupport the success or failure of the Union's effortdepended.'The record clearly establishes thatRespondent, about a week prior to the election, toldone of the employees, Woosley, who, he apparentlybelieved,was the instigator of the movement, tocome to him if he ever had a problem; Respondent'sson engaged in illegal interrogation of this employeewith respect to his union activities and impliedlythreatened him a few days after he had signed acard; and, approximately a week later, another ofRespondent's sons left his customary inside job toridewithWoosley on his route and at this timethreatened that Woosley would have cause to regrethis advocacy of the Union and told him that he andthe other employees were being spied upon. As forthe two other employees who were union supporters,theywere,within a matterof 2 or 3 days after theyhad signed cards, subjected to unlawful interrogationabout their union membership and voting intentions.Theforegoingunlawfulconductnotonlyprecluded the holding of a fair election in therepresentation proceeding the Union had instituted,but, in our judgment, was of a sufficiently pervasiveand extensive character,considering the small sizeof the unit, to have likely served its intendedpurpose of undermining the Union'spreexistingmajority. In these circumstances, we believe thatrestoration of thestatus quo anteisrequired inorder to vindicate employee rights and prevent theRespondent from profiting from its own unfair laborpractices.We are further of the opinion that thelingering effects of the Respondent'spast coerciveconductrendersuncertainthepossibilitythattraditional remedies can ensure a fair election.Wetherefore conclude, on 'balance, that Respondent'smajoritycarddesignationsobtainedbefore theunfair labor practices occurred provide a morereliable test of employee representation desires, andbetter protect employee rights than would a rerunelection.Accordingly, we find that by refusing to1395 U.S. at 615'395 U S. at 616'The status as a supervisor of one of the employees whose signature wason a union authorization card was not resolved by the Trial Examiner orthe Board.However, by agreement of the parties,this employee did notvote in the election'Of the five employees in the unit,one was unalterably opposed to theUnion and the remaining one was considered by Respondent to be asupervisor180 NLRB No. 25 CHRIS CHRISTOU D/B/A SOLVAY BAKING CO.recognizeandbargainwith the Union and byengaging in the aforesaid unfair labor practices, theRespondent violated Section 8(a)(5)7 and (1) andthat the policies of the Act will best be effectuatedby impositionof a bargainingorder to remedy suchviolations.Under these circumstances,we shallreaffirm the findings and remedy provided in theoriginal Decision and Order herein.'SUPPLEMENTAL ORDERIn view of theforegoing,and onthe basis of the419record as a whole, the National Labor RelationsBoard reaffirms its Order of June 16, 1969, in thisproceeding.'Although not essential to our finding of an unlawful refusal to bargainherein,our conclusion that Respondent violated Section 8(a)(5) isbuttressed by the fact that after the Union made its second bargainingdemand,Respondent's attorney visited the Union's offices and examinedthe authorization cards on which that demand was based and apparentlyquestioned only one employee's card,on the ground that he was asupervisor.After looking at the Union's contract,the attorney said hewould recommend that Respondent recognize the Union'All-Tronics.Inc.179 NLRB No 19;Genera!Stencils, Inc.,178 NLRBNo. 18;WorldCarpets.Inc, 176 NLRB No 138.